DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.
Claims 1, 2, and 4-23 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicant’s amendment and/or arguments filed 08/04/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207 in view of US 20130034844 or US 20130289139  or both US 20130289139 and US 20130034844. 
The patented claims in the ‘207 patent are drawn to a method for measuring cell-mediated immune response activity, the method comprising contacting a sample comprising lymphocytes with a least two sets of peptides, a first set comprising at least one peptide of from about 7-14 amino acid residues in length (see claim 1). The pending claims differ from the patented claims as they are drawn to an embodiment of the patented method wherein the method is performed with or without an inhibitor of suppressor regulatory T cells, which permits one to conclude whether the sample of lymphocytes comprises regulatory T cells. Otherwise, the respective patented and pending dependent claims are substantially identical. For example, Patented claim 22 and pending claim 23 analogously recite embodiments of the respective methods further comprising steps of data processing and communication.
US 20130289139 and US 20130034844 each disclose a method for measuring cell-mediated immune response activity. The specific conditions of the assays differ from those in the ‘207 patent, but the methods are analogous as they all involve in vitro stimulation of lymphocytes from a subject and the measurement of an immune effector molecule as an indicator of cell mediated immune response activity.
The present application, its parent application (the ‘207 patent), US 20130289139, and US 20130034844 each teach an embodiment comprising contacting lymphocytes with an inhibitor of suppressor regulatory T cells: see the present application, US 20190101536, at [0055], US 20130289139 at [0068], and US 20130034844 at [0064].  Each disclosure provides the same exemplary list of inhibitors or modulators of T-reg function: see US 20190101536 at [0056], US 20130289139 at [0069-0070], and US 20130034844 at [0065-0066]. Thus, the present application, the ‘207 patent, US 20130289139, and US 20130034844 each provide identical teaching with regard to embodiments of the respective assays involving an inhibitor of suppressor regulatory T cells.  Given that the methods in US 20130289139 and US 20130034844 are otherwise quite different, it would be evident to one of skill in the art that many types of assays for cell mediated immune response activity may be performed in embodiments with or without an inhibitor of suppressor regulatory T cells with a reasonable expectation of success, including the method of the ‘207 patent. The skilled artisan would understand further from US 20130289139 and/or US 20130034844 that by including an inhibitor of T-reg cells to alleviate the suppressive effects of such T-reg cells, the level of the immune effector molecule(s) will be elevated relative to the level when the inhibitor of T-reg cells is absent. The person of skill in the art would arrive at the present claims on the basis of the claims of the ‘207 patent and the teachings of either or both of US 20130289139 and US 20130034844. Therefore, the presently claimed methods are obvious variants of the patented method of the ‘207 patent.

Claims 1, 2, and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9983207, in view of WO 2010009494.
 The patented claims in the ‘207 patent are drawn to a method for measuring cell-mediated immune response activity, the method comprising contacting a sample comprising lymphocytes with a least two sets of peptides, a first set comprising at least one peptide of from about 7-14 amino acid residues in length (see claim 1). The pending claims differ from the patented claims as they are drawn to an embodiment of the patented method wherein the method is performed with or without an inhibitor of suppressor regulatory T cells, which permits one to conclude whether the sample of lymphocytes comprises regulatory T cells. Otherwise, the respective patented and pending dependent claims are substantially identical. For example, patented claim 22 and pending claim 23 analogously recite embodiments of the respective methods further comprising steps of data processing and communication.
WO 2010009494 teaches methods for measuring cell-mediated immune response activity in a subject. The disclosed method in WO 2010009494 is generic to the instant claims, as is does not have the same limitations for sets of peptides but otherwise involves in vitro stimulation of lymphocytes from a subject and the measurement of an immune effector molecule as an indicator of cell mediated immune response activity (see claims 1, 27, 28). WO 2010009494 teaches an embodiment of the method comprising contacting a source of T-cells from the subject with an agent which modulates the function or activity of T- regulatory cells (see claims 9 and 36). Claims 10-12 and 37-39 of  WO 2010009494 recite the same exemplary list of inhibitors or modulators of T-reg function as is found in the present application, US 20190101536, at [0056].
Thus, the principal difference between the pending claims and the patented claims in the ‘207 patent is taught in WO 2010009494. Because the use of an agent which modulates the function or activity of T- regulatory cells is taught in conjunction with a generic method for cell mediated immune response activity, one of skill in the art would expect to that many types of 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647